Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,701,065. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,807,086. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al hereafter Shankar (US pat. 8601600) and in view of Carrer et al hereafter Carrer (US pat. App. Pub. 20160285628).  
4.	As per claims 1, 7, and 17, Shankar discloses a method, a system, and a client device comprising: receiving, by a client device, a first user credential; receiving, by the client device and from a wireless device, first entropy; decrypting, by the client device and using the first entropy, second entropy; decrypting, by the client device and using the second entropy, a second user credential that was stored in the client device (1:30-35, 2:47-62, 12:7-67, and 13:40-67; wherein it emphasizes receives first user credential and first entropy/key by the client device. Then, using that key client device is able to decrypt a second key. Then, using the second key, client device is able to decrypt a second user credential which is stored in the client device); and based on a comparison of the first user credential with the second user credential, granting a user of the client device access to one or more resources (2:1-45, 10:40-67, 14:16-65, 16:7-35; wherein it elaborates client device is able to access the remote resource based on the authentication of the credential wherein the credential authenticates based on comparison of initial and second credential similarities). Although, Shankar mentions about decrypting second entropy by using the first entropy. He does not specifically mentions second entropy generated by a server. However, in the same field of endeavor, Carrer discloses decrypting by the client device second entropy generated by a server (paragraphs: 8-9, 25-28, 31, and 38-39).    
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Carrer’s teachings of decrypting by the client device second entropy generated by a server with the teachings of Shankar, for the purpose of effectively protecting the sensitive resource for any unauthorized access.  
5.	As per claim 2, Shankar discloses the method comprising: transmitting, by the wireless device and to the server, a request to associate the wireless device with the client device; receiving, by the wireless device and from the server, the first entropy and an expiration time for the first entropy, wherein the first entropy is generated by the server; storing, at the wireless device, the first entropy and the expiration time for the first entropy; establishing a wireless connection between the wireless device and the client device (2:18-45, 11:30-50);
6.	As per claim 3, Shankar discloses the method, further comprising: transmitting, by the client device in response to determining that a connection between the client device and the server cannot be established, a request for the first entropy (3:1-17, 9:37-60).
7.	As per claim 4, Shankar discloses the method, wherein the first entropy is encrypted using a public key of the client device (12:33-55).
8.	As per claim 5, Shankar discloses the method, wherein the wireless device comprises a wireless mouse with a wireless connection to the client device, wherein the wireless connection comprises a Bluetooth connection or a near-field communication connection (9:1-15, 13:30-50).
9.	As per claim 6, Shankar discloses the method, wherein the wireless device comprises a mobile phone with a wireless connection to the client device, and wherein the wireless connection comprises a Bluetooth connection, a near-field communication connection, or a Wi-Fi connection (8:27-50, 14:1-15).
10.	As per claim 8, Shankar discloses the system, wherein the wireless device is further configured to: transmit, to the server, a request to associate the wireless device with the client device; store the first entropy and the expiration time for the first entropy; and establish a wireless connection with the client device (2:18-45, 11:30-50).
11.	As per claim 9, Shankar discloses the system, wherein the request to associate the wireless device with the client device comprises one or more of the second user credential or information associated with the wireless connection (3:50-67, 10:1-14).
12.	As per claim 10, Shankar discloses the system, wherein the client device is further configured to: transmit, to the wireless device in response to determining that a connection between the client device and the server cannot be established, a request for the first entropy (3:1-17, 9:37-60).
13.	As per claim 11, Shankar discloses the system, wherein the wireless device is configured to receive the first entropy and the expiration time for the first entropy in response to the client device sending, to the server, approval for the server to send the first entropy to the wireless device (1:30-55, 2:46-67).
14.	As per claim 12, Shankar discloses the system, wherein the first entropy received by the wireless device is encrypted using a public key of the client device, and wherein the expiration time for the first entropy is not encrypted using the public key of the client device (4:1-14, 4:46-67).
15.	As per claim 13, Shankar discloses the system, wherein the wireless device is further configured to: store the first entropy and the expiration time for the first entropy; after storing the first entropy and the expiration time for the first entropy, determine whether the expiration time for the first entropy has been exceeded; in response to determining that the expiration time has been exceeded, send, to the server, a second request to associate the wireless device with the client device, wherein the second request comprises information indicating the wireless device and the client device; receive, from the server, the first entropy and a second expiration time for the first entropy; and store the first entropy and the second expiration time for the first entropy (8:10-26, 10:15-30).
16.	As per claim 14, Shankar discloses the system, wherein the wireless device is further configured to: determine whether the expiration time for the first entropy has been exceeded; and send, to the client device in response to determining that the expiration time for the first entropy has not been exceeded, the first entropy (7:21-44, 9:17-35).
17.	As per claim 15, Shankar discloses the system, wherein the wireless device comprises a wireless mouse with a wireless connection to the client device, and wherein the wireless connection comprises a Bluetooth connection or a near-field communication connection (4:15-35, 6:45-67).
18.	As per claim 16, Shankar discloses the system, wherein the wireless device comprises a mobile phone with a wireless connection to the client device, and wherein the wireless connection comprises a Bluetooth connection, a near-field communication connection, or a Wi-Fi connection (2:1-17, 10:44-56).
19.	As per claim 18, Shankar discloses the client device, wherein the instructions, when executed by the one or more processors, further cause the client device to: transmit, in response to determining that a connection between the client device and the server cannot be established, a request for the first entropy (3:1-17, 9:37-60).
20.	As per claim 19, Shankar discloses the client device, wherein the first entropy is encrypted using a public key of the client device (12:33-55). 
21.	As per claim 20, Shankar discloses the client device, wherein the wireless device comprises at least one of a mouse or a mobile phone (8:27-50, 14:1-15).
Citation of References
22. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Adam et al (US pat. app. Pub. 20160241558): discusses method forms a key pair for a user. The key pair has a public key and a private key that is unique to the user and that is encrypted using a passphrase formed from an enterprise password of the user and an identification that uniquely identifies in the enterprise a device by which the user gains access. The method stores the private key in the user device and stores the public key in an enterprise server that is accessed by the user. The method provides the private key from the user device to a client, such as a SSH client, in conjunction with the password and the identification, decrypts the private key to obtain the decrypted password and the identification, and allows the user to access the enterprise server only if the decrypted password and the identification match the password and the identification provided with the private key.  
Harrison et al (US pat. 9369289): elaborates that updating an authentication credential may include, by a client device, receiving an authentication credential from a user, generating an access key using the authentication credential, determining whether the access key decrypts a storage key that encrypts at least a portion of a computer-readable storage medium of the client device, and in response to determining that access key does not decrypt the storage key, sending a request to an authentication server. The request may include the authentication credential. The method may include receiving, from the authentication server, a recovery key, and generating an updated storage key using the decryption key.  

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436